                                          LAW OFFICE OF
                                       JESSE M. SIEGEL
                                      The Woolworth Building
(Tel) 212-207-9009                    233 Broadway, Suite 707
(Fax) 212-732-1339                   New York, New York 10279                 JesseMSiegel@aol.com




                                                      January 15, 2021


BY ECF

Hon. Joanna Seybert, District Judge
United States District Court for the
Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722

                     Re: United States v. Harriston, 05 Cr. 16 (S-4) (JS) (VOSR).

Dear Judge Seybert:

        As counsel to Michael Harriston, and as discussed at the status conference on January 13,
2021, we petition the Court to vacate his conviction and sentence under Count 21 of the
indictment, pursuant to Title 28, United States Code, section 2255. Thank you for permitting us
to present this petition in summary fashion. We also thank the Government for agreeing to
proceed in this manner.


                                            Background

       On March 24, 2006, Mr. Harriston pled guilty to counts 9, 10, 12 and 21 of the Fourth
Superceding Indicment. Counts 9 and 10 charged Mr. Harriston and others with conspiring to
commit Hobbs Act robberies of specific jewelry stores, and Count 12 charged him and others
with conspiring to commit a Hobbs Act robbery of a telephone card salesman, all in violation of
18 U.S.C. §§ 1951(a) and 3551 et seq.

       Count 21, at issue here, charged Mr. Harriston and another individual with using,
carrying and brandishing a firearm in connection with the Hobbs Act conspiracy charged in
Count 12, in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii) (“section 924(c)”), 2 and 3551 et seq.
Count 21 alleged the Hobbs Act conspiracy charged in Count 12 constituted a “crime of
violence” for purposes of section 924(c).
Hon. Joanna Seybert
January 15, 2021
Page 2


       On September 10, 2009, the Court sentenced Mr. Harriston to concurrent terms of
imprisonment of 12 months on Counts 9, 10 and 12, and to a consecutive 84-month term of
imprisonment on Count 21. The Court also imposed concurrent terms of supervised release of 3
years on counts 9, 10 and 12, and 5 years on count 21.

       Judgment was entered on September 11, 2009.


                                           Discussion

        Mr. Harriston’s conviction and sentence under Count 21 should be vacated pursuant to
the Supreme Court’s decision in United State v. Davis, 139 S.Ct. 2319 (2019), the Second
Circuit’s decision in United States v. Barrett, 937 F.3d 126 (2d Cir. 2019), and this Court’s
Order vacating the conviction and sentence (in part) of Mr. Harriston’s co-defendant, in United
States v. Larone Graham (Case No. 2:05-cr-00016-JS, ECF Doc. No. 1020, 12/23/20).

       In Barrett, the Second Circuit found that conspiracy to commit Hobbs Act robbery is not
categorically a predicate crime of violence for purposes of section 924(c), in light of the Supreme
Court’s decision in Davis. Davis rejected the “case-specific” approach previously taken by the
Second Circuit, and required that the question of whether a crime constitutes a predicate crime of
violence under section 924(c) must be answered using the “categorical approach.” 139 S.Ct. at
2328; see, Barrett, 937 F.3d at 128.

       The parties in Barrett agreed that the “conviction for using a firearm in committing
Hobbs Act robbery conspiracy must be vacated because the identification of that crime as one of
violence depends on the § 924(c)(3)(B) residual clause definition, which Davis has now
pronounced unconstitutionally vague.” Id (emphasis in original).

       In Graham, the Court granted a petition to vacate a 924(c) conviction with the
government’s consent, “because the predicate crimes -- Hobbs Act extortion and conspiracy to
commit Hobbs Act extortion – fall under the residual clause of Section 924(c)(3)(B) that was
declared unconstitutionally vague in United States v. Davis, 139 S.Ct 2319 (2019).” (Doc. 1020
at 3.)
Hon. Joanna Seybert
January 15, 2021
Page 3


                                          Conclusion

       For the above reasons, Mr. Harriston’s conviction and sentence under Count 21 should be
vacated.

       Thank you for your attention to this application.

                                                    Very truly yours,

                                                    /s
                                                    Jesse M. Siegel
